Citation Nr: 1414142	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with related depressive symptoms and alcohol dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1965 to September 1967.

This matter arises to the Board of Veterans' Appeals (Board) from January and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that in pertinent part granted service connection and a 30 percent initial rating for posttraumatic stress disorder (PTSD) with depressive symptoms effective September 9, 2005.  The Veteran disagreed with the initial rating assigned.  

In September 2007, the RO assigned a 50 percent schedular PTSD rating effective September 9, 2005.  The Veteran continued his appeal for a higher rating.  In pertinent part of a December 2012 decision, the Board granted a 70 percent initial schedular rating for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter: the Court).

In June 2013, pursuant to a joint motion for a partial remand, the Court vacated and remanded the Board's decision concerning the initial PTSD rating. 

The record before the Board consists of paper claims files and electronic files. 


FINDING OF FACT

PTSD with related depressive symptoms and alcohol dependence has been manifested throughout the appeal period by total occupational and social impairment. 





CONCLUSION OF LAW

The criteria for an initial 100 percent schedular rating for PTSD with related depressive symptoms and alcohol dependence are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9326, 9411, 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5103A (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of disability.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

Under the rating criteria for PTSD, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The medical evidence in this case argues for a 100 percent schedular rating, because total occupational and social impairment are shown to have been caused by PTSD, depression, and alcohol dependence.  In Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004), the Federal Circuit held that the only criteria for a total disability rating (100 percent) for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  As support for that holding, in Sellers, the Federal Circuit noted that in Mauerhan v. Principi, 16 Vet App. 436, 442 (2002), the Court had stated, "the Board is not required 'to find to presence of all, most, or even some,' of the enumerated symptoms in [the general rating formula] in order to justify a particular rating."  Sellers, 372 F.3d at 1322.  

In this case, there is ample evidence of total occupational and social impairment.  This evidence is briefly discussed below.

During his initial VA PTSD evaluation in December 2005, the Veteran reported that he was self-employed in concrete construction.  The examiner noted poor judgment, excessive drinking, depressed thoughts, occasional suicidal thoughts, and sufficient symptoms to meet the criteria for a diagnosis of PTSD.  The examiner assigned a Global Assessment of Functioning (hereinafter GAF) score of 63 [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (hereinafter referred to as DSM-IV), a GAF score of 61 to 70 is indicative of some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  See 38 C.F.R. § 4.125 (2013)].  The examiner indicated that PTSD was mild to moderate in severity, but did not separately address the severity of depression or alcohol dependence or whether those disorders might have impacted employability.

In December 2006, the RO granted service connection for PTSD with related depressive symptoms and assigned a single 30 percent rating under Diagnostic Code 9411.  Although depression, when service-connected, is a distinct psychiatric disease with its own diagnostic code (Diagnostic Code 9434, Major depressive disorder), the RO did not separately rate this depression.  

A February 2006 VA psycho-diagnostic review indicates a major depressive disorder with "fluctuating periods of disorganized and bizarre thinking."  Drinking increased his impulsive tendencies, according to the report.  "He is characteristically unpredictable and moody."  He engaged in "irrational accusations and physical intimidation."  He was capable of "ruthless indifference to the welfare of others."  Periodic "angry outbursts," were mentioned.  The Axis I diagnoses were schizoaffective disorder, alcohol abuse, and PTSD.  No GAF score was assigned.  Medication for major depression, PTSD, and chronic alcohol abuse was recommended.

The primary Axis I diagnosis offered above, schizoaffective disorder, is a psychosis, according to DSM-IV and according to VA's rating schedule.  Evidence of psychosis strongly suggests total occupational and social impairment due to gross impairment of thought processes.  The February 2006 examiner did not address the etiology of this psychosis and it has not appeared as a diagnosis since.  Moreover, no examiner has addressed whether later psychiatric diagnoses represent progression of this psychosis, correction of an erroneous diagnosis, or the development of new and separate diagnoses.  See 38 C.F.R. § 4.125 (b).  Reasonable doubt will be resolved in favor of the Veteran and this evidence will be viewed as favorable to the claim, as it argues for total occupational impairment.  

The Veteran's PTSD was re-evaluated in August 2007.  The examiner noted that the Veteran underwent several tests for psychopathology and noted a history of schizoaffective disorder.  The Veteran reported that he had earned less than $10,000 per year in recent years.  He reported a history of anxiety attacks.  The examiner noted below average judgment and some evidence of concrete thinking (concrete thinking is impairment of abstract thinking, Massey v. Brown, 7 Vet. App. 204, 207 (1994)).  The examiner associated PTSD with limited daily activity and functioning and a "more limited" range of relationships with others.  The examiner stated, "He appears to be an individual who has quite limited and marginal employment functioning at the present time."  The Axis I diagnoses were chronic PTSD and chronic alcohol dependence.  The examiner assigned a GAF score of 54 [according to DSM-IV, a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occassional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.125 (2013)].  The Veteran's prognosis for recovery was poor. 

In a September 2007 rating decision, the RO granted secondary service connection for alcohol dependence.  Under the rating schedule, alcohol dependence can be rated under Diagnostic Code 9326, Dementia, due to other neurologic or general medical conditions or that are substance-induced (drugs, alcohol, poisons).  The RO re-characterized the service-connected psychiatric disability as PTSD with related depressive symptoms and alcohol dependence and assigned a 50 percent disability rating under Diagnostic Code 9411.  Thus, three separate psychiatric disabilities (PTSD, major depression, and alcohol dependence) have each become service-connected, but rated as one disability under Diagnostic Code 9411.  Each of the three mental disorders could have, possibly should have, been rated separately under their respective diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separately evaluate separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14); also see Urban v Principi, 18 Vet App 143, 145 (2004) (the Board must address "All reasonably raised matters regarding the issue on appeal."); also see Douglas v Derwinski, 2 Vet. App. 435 (1992) (all pertinent legal theories must be considered).  

In February 2008, the Veteran applied for TDIU and submitted a February 2008 psychiatric report.  The report is of unclear origin, but notes frequent panic attacks.  The diagnosis was PTSD with alcohol dependency.  The examiner assigned a GAF score of 48 [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, GAF scores of 41 through 50 or lower are indicative of serious symptoms, or serious difficulty in social, occupational, or school functioning, i.e., no friends, unable to keep a job.  See 38 C.F.R. § 4.125 (2013)].  The examiner also noted that the Veteran was withdrawn from others.

A January 2010 VA PTSD compensation examination report reflects that the Veteran had thoughts of death.  The examiner, a licensed clinical psychologist, stated that the symptoms met the diagnostic criteria for a diagnosis of major depressive disorder.  The psychologist noted that all three conditions (PTSD, major depressive disorder, and alcohol dependence) had a moderate to severe impact on social and occupational functioning [emphasis added by the Board].  The psychologist noted that with treatment, the Veteran could become employable.  

The psychologist offered Axis I diagnoses of chronic PTSD, alcohol dependence, and major depressive disorder, moderate, single episode.  The psychologist assigned GAF scores separately for each of the three psychiatric diagnoses.  Each of the three scores connotes unemployability, that is, a GAF of 50 was assigned for PTSD, a separate GAF of 50 was assigned for alcohol dependence, and a separate GAF of 50 was assigned for major depressive disorder.  As noted above, GAF scores of 50 or lower connote inability to keep a job. 

A June 2011 VA PTSD compensation examination report reflects a GAF score of 47 for PTSD and a GAF score of 52 for alcohol dependence.  Major depressive disorder was not mentioned.  The psychologist felt that PTSD created significant interference with the Veteran's capacity to obtain and maintain work.  Moreover, the prognosis for psychiatric improvement remained poor.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge that he received no PTSD treatment because the VA facility was far away and he could not afford to travel that far.  He reported increased frequency of panic attacks.  He testified that his only relationship was with his daughter.  He testified that he could not deal with customers, which is why he did not work.  He testified that he felt that his PTSD was worsening.  He testified that he has not had a business and has not had to file a tax return since 2009.  He also testified that he receives Social Security Administration benefits based on age, rather than on disability. 

In June 2013, VA's Appeals Management Center found that all service-connected disabilities combined to produce TDIU for the entire appeal period, that is from September 9, 2005. 

The evidence above makes clear that the service-connected PTSD, plus major depressive disorder, plus alcohol dependence, have combined to produce total occupational and social impairment.  Each GAF score of 50 and lower support this conclusion.  Further, while the December 2005 GAF score of 63 connotes a mild psychiatric impairment, the persuasive value of that GAF score is lessened for three reasons.  First, the examiner indicated that the GAF score was assigned for PTSD alone.  Thus, the service-connected alcohol dependence and major depressive disorder were clearly not considered in that GAF score.  Second, as this was an initial PTSD examination, the examiner might well have focused on obtaining the elements for a PTSD diagnosis, rather than on the severity of PTSD.  Third, occasional suicidal thoughts were mentioned.  Because suicidal ideation is a criterion for a 70 percent or greater rating, this suggests that the GAF score assigned was too high.

The August 2007 GAF score of 54 is unpersuasive because the examiner did not include the service-connected major depressive disorder in that GAF score.  Where all three service-connected psychiatric disorders have been considered, the GAF scores have consistently been 50 or lower.  The January 2010 VA examination report considers all three service-connected psychiatric disabilities and is perhaps the most persuasive evidence in this case.  The psychologist noted that all three conditions, that is, PTSD, major depressive disorder, and alcohol dependence, had a moderate to severe impact on social and occupational functioning.  The psychologist noted that with treatment, the Veteran could become employable in a sedentary job.  This clearly indicates that currently the Veteran is unemployable. 

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  A 100 percent schedular PTSD rating will therefore be granted for the entire appeal period.

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

In this case, the maximum schedular rating has been granted.  A TDIU rating is also in effect.  There does not appear to be any benefit available that has not already been granted.  Thus, referral for an extra-schedular disability rating would not be in the interest of justice.  






ORDER

An initial schedular 100 percent rating for PTSD with related depressive symptoms and alcohol dependence is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


